438 F.2d 1027
Jessie S. LOMBARDINO, Petitioner-Appellant,v.Louis A. HEYD, Jr., Criminal Sheriff, Respondent-Appellee.
No. 30871 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 17, 1971.

Kendall L. Vick, New Orleans, La., for petitioner-appellant.
Numa V. Bertel, Jr., Asst. Dist. Atty., Orleans Parish, New Orleans, La. Jim Garrison, Dist. Atty., for the Parish of Orleans, State of Louisiana, for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The appellant seeks a reversal of the judgment of the district court denying his petition seeking release from state custody by writ of habeas corpus. We have carefully considered the record and the contentions of the appellant and perceive no error in the judgment of the district court. 318 F. Supp. 648 (E.D. La.1970). Accordingly, the judgment is


2
Affirmed.



Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir. 1970, 431 F.2d 409, Part I